DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 155 and 158 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlovich in US Publication 2015/0075575.
Regarding Claim 155, Karlovich teaches a rollator for mobility assistance to a user, the rollator comprising: a chassis including: a front portion (5) and two lateral side portions (3), each one of the lateral side portions extending rearwardly from a respective end of the front portion to define a seat/walker receiving area (between 3); at least one pair of wheels (8) rotatably mounted to the chassis; and a handgrip assembly including a handgrip frame (4) pivotally mounted to the chassis and including a lateral side portion (4b) extending substantially in a same plane than a respective one of the lateral side portions of 
Regarding Claim 158, Karlovich teaches that the lateral side portions are pivotally mounted to the respective end of the front portion and selectively configurable in an operative configuration (Fig. 1) wherein they are spaced-apart from one another to define the seat/walker receiving area inbetween and a compacted configuration (Fig. 10) wherein they are superposed to each other and extend substantially parallel to the front portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 137-142 and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. in US Patent 7040637 in view of Lee in US Patent 6378663.
Regarding Claim 137, Owens teaches a rollator for mobility assistance to a user, the rollator comprising: a chassis including: a front portion (60) and two lateral side portions (12/13), each one of the two lateral side portions extending 
Owens is silent on details of the braking assemblies. Lee teaches a rollator including lateral side portions (3), at least one right-side wheel (2) and at least one left-side wheel (2) rotatably mounted to at least one of the front portion of the chassis and rear ends of the lateral side portions of the chassis; at least a right-side and a left-side wheel braking assemblies (11), each one of the right-side and left-side wheel braking assemblies having a wheel stopper (4) engageable with a respective one of the right-side and left-side wheels and configurable in a displacement configuration (Fig. 3, dashed lines) allowing rotation of the respective one of the right- side and left-side wheels and a braking configuration (Fig. 3, solid lines) wherein the wheel stopper is engaged with the respective one of the right-side and left-side wheels and prevent rotation thereof; and a pair of pivotable handgrips (1) operatively connected to the wheel braking assemblies and being selectively configurable in a handgrip displacement configuration (Fig. 3 dashed lines) and in a handgrip braking configuration Fig. 3, solid lines), wherein configuration of one of the handgrips in the handgrip braking configuration configures the wheel stoppers of the right-side and left-side wheel 
Regarding Claim 138, Owens, as modified, teaches that the at least one right-side wheel and at least one left-side wheel comprises a right-side fixed wheel (36 on the right) and a left-side fixed wheel (36 on the left) and the wheel stopper of the at least right-side wheel braking assembly is engageable with the right-side fixed wheel and the wheel stopper of the at least left-side wheel braking assembly is engageable with the left-side fixed wheel, wherein the right-side fixed wheel and the left-side fixed wheel are rotatably mounted to a respective one of the rear ends (40) of the lateral side portions of the chassis. 
Regarding Claim 139, Owens, as modified, teaches (See Lee) that the right-side and the left-side wheel braking assemblies are configured in the displacement configuration if both handgrips are configured in the handgrip displacement configuration. 
Regarding Claim 140, Owens, as modified, teaches that the chassis defined by the front portion and the two lateral side portions has a substantially U-shape profile with the front and lateral side portions defining a seat/walker receiving area inbetween; and the rollator further comprises a seat assembly including a seat (50) pivotally mounted (at 56) to the chassis and selectively 
Regarding Claim 141, Owens, as modified, teaches that the lateral side portions are pivotally mounted to the respective end of the front portion and selectively configurable in an operative configuration (Fig. 1) wherein they are spaced-apart from one another to define the seat/walker receiving area inbetween and a compacted configuration (Fig. 4) wherein they are superposed to each other and extend substantially parallel to the front portion. 
Regarding Claim 142, Owens, as modified, teaches that the seat is configured in the raised configuration in the compacted configuration of the lateral side portions and is located between the front portion and the lateral side portions of the chassis. 
Regarding Claim 150, Owens, as modified, teaches (See Lee) that each one of the wheel braking assemblies comprises a gear disk (21) secured to the respective one of the wheels, the gear disk having a plurality of triangular-shaped teeth (211) extending peripherally and the respective one of the wheel stoppers is engageable with the respective gear disk in the braking configuration to prevent rotation of the respective one of the wheels. 

Allowable Subject Matter
Claim 154 is allowed.
Claims 143-149, 151-153, and 156-157 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel rollator including, inter alia, a braking system that relies on the grip of both hands to actuate brakes, handgrips that actuate brakes when either above or below a nominal level, a braking system that actuates when a seat is not acted upon by a sufficient pressure, or gear/tooth arrangements in the braking mechanisms using rounded teeth and recesses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang, Niu et al., Deutsch et al., Kuo, Einbinder, Karasin et al., Bohn, and Chanslor et al. teach rollators with braking mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636